DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a guide portion provided in a conveyance direction of a workpiece” in line 2. It is unclear what it means to provide an element in a direction of another element since a direction is not a physical location for something to be positioned in.
Claim 9 recites the limitation “a guide portion provided in a conveyance direction of the workpiece” in line 3-4. It is unclear what it means to provide an element in a direction of another element since a direction is not a physical location for something to be positioned in.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Lee (KR101286451B1, machine translation relied on).
Re Claim 1
Re Claim 2, Lee discloses the guide portion is configured to support the workpiece while inclining the workpiece in a direction perpendicular to the conveyance direction and a vertical direction (para. 38-44; Fig. 7-9). 
Re Claim 3, Lee discloses the at least one projector includes an upper projector provided above a conveyance route of the workpiece (para. 38-44; Fig. 7-9). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Re Claim 4, Lee discloses the first endless belt includes a plurality of metal plate-shaped members (para. 31). Lee is silent to the metal being steel. However, steel is known for its strength and durability and is a well known metal. It would be obvious to one of ordinary skill in the art to utilize steel in order to utilize a strong and durable material and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re Claim 5
Re Claim 7, Lee does not explicitly disclose the conveyance mechanism includes a second endless belt which is provided above the placement surface, a second drive unit which drives the second endless belt, and a plurality of pushing portions which are arranged along an outer peripheral surface of the second endless belt, and wherein each of the plurality of pushing portions extends downward from the second endless belt so as to contact the workpiece and pushes the workpiece in the conveyance direction in response to the driving of the second endless belt so that the workpiece is conveyed toward the conveyance direction. However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to one of ordinary skill in the art to duplicate the endless belt and components in order to enable a more efficient processing system which can handle twice the amount of workpieces in multiple locations.
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan J. Walters/Primary Examiner, Art Unit 3726